767 N.W.2d 653 (2009)
CITY OF CENTER LINE, Plaintiff/Counter-Defendant-Appellant,
v.
POLICE OFFICERS ASSOCIATION OF MICHIGAN, INC., and Angela Post, Defendants/Counter-Plaintiffs-Appellees.
Docket No. 138692. COA No. 289248.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the March 9, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.